110 Ill. App. 2d 343 (1969)
249 N.E.2d 293
People of the State of Illinois, Plaintiff-Appellee,
v.
Andrew Watson, Defendant-Appellant.
Gen. No. 52,725.
Illinois Appellate Court  First District, Second Division.
May 20, 1969.
Gerald W. Getty, Public Defender of Cook County, of Chicago (James J. Doherty, Assistant Public Defender, of counsel), for appellant.
Edward V. Hanrahan, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and James B. Haddad, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Opinion.)
Opinion by MR. PRESIDING JUSTICE LYONS.
Judgment affirmed.
Not to be published in full.